                               Case: 1:19-cv-00749 Document #: 1 Filed: 02/06/19 Page 1 of 1 PageID #:1

ILND44 (Rev             o4^3/t6)                                                            CIVIL covER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SlìD INSI'IIUCTIONS ON Nlaxl PAGII OF I'HIS FOItií.)

I. (a) PLAINTIFFS                                                                                                                      DEFENDANTS
         Cheryl Ganett                                                                                                                 Dr. Joshua Axe, Ancient Brands, LLC, a Florida Limited Liability Company, d/b/a
                                                                                                                                       Ancient Nutrition Holdings, LLC, a Florida Limited Liability Company, and Axe
                                                                                                                                       Products, a Tennessee Company

     (b)         County of Residence of First Listed             Plaintiff     cook                                                    County of Residence of First Listed Defendant
                                        (TìXC1ìPT     IN I¡,5, PI,AINT'IlTF CASIîS)                                                                           (IN U.S, PLAINT'Iþ-F CASIìS ONLY)
                                                                                                                                       NOTE:                IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                            THE TRACT OF LAND INVOLVED.


     (c)      Attorneys (Þ-irn   Name, Addres[ and'l'elcphone Number)                                                                  Attorneys (lfKnown)

         Thomas M. Paris, Attorney and Counselor at Law                                                                                Patton & Ryan LLC
         55 W. Monroe St., Suite 3330, Chicago, lL 60603                                                                               330 N, Wabash Ave. Suite 3800, Chicago, IL 60ól I
         (3r2) 759-r600                                                                                                                (3t2) 26r-s160

II.       BASIS OF JURISDICTION                            ('tace an     "x"   in onc Box onty)                          CITIZENSHIP OF PRINCIPAL PARTI&S                                              ¡t'to"" o, "x" in one    tlox   lr   Ptaintif
                                                                                                                                             Only)
                                                                                                                                   (Ì;or Divcrsity Cascs                                                      arul One Box     for   Defendont)
E]   I     U,S.Government                  E3         Federal Question                                                                         PTF                             DEF                              PTF                                DEF'
              Plaintiff                                (U.5. (iovernmenl Not q Pqrty)                                     CitizenofThisstate    El                             E I lncorporatedorPrincipalPlace E¿                                 trq
                                                                                                                                                                                             ofBusiness In This State

El2        U.S. Covemment                  Q      4   Diversity                                                           CitizenofAnotherstate E2                             E 2      Incorporatcdcnr/PrincipalPlace                 tr S E5
              Defendant                                (lnd¡cqte Cilizenship oÍ I'artics ¡n Itcm        lll)                                                                                 ofBusiness In Another State

                                                                                                                          Citizen or Subject ofa                  tr¡          tr 3     ForeignNation                                  tro         tr6

IV, NATURE OF SUIT (t'taca on "x" in onc Box
                                                                               T'     TS                                                                                         BÂNI{RIIPTI"Y
!    I   lo lnsurance                             PERSONAL INJURY                          PERSON,AL IN.'T]RY             E   625 Drug Rolated S€izure               t    422 Appeal 28 USC I 58              E    375 False Claims Act
tr 120 Marine                               [ :to eirplane                          @      365 Personal Injury -                     ofProperty    2l   USC 881      E    423 wirhdrawal                      E    376 Qui Tam (31 USC
tr 130 Miller Act                           [ 315 Airplme            Product                   Product Liability          E   690 Other                                       28 USC 157                               372e (a))
E    140   Negotiabl€ Instrumont                         Liability                  [      367 Health   Cre/                                                                                                  E    400 State Reapportionment
!    150 Recovery ofOverpayment             E      320 Assault, Libel &                        Phannaceutical
                                                                                                                                                                     ---889P!&rrgçE$t- E                           410   Antitrust
        & Enforcement of Judgment                      Slander                                 Personal Injury                                                       n 820 cÕpyrights  E                           430   Banks and Banking
E    15   I Medicare Acr                    E      330 Federal Employers'                      Product Liability                                                     E  830 Patent                            E    +so   Commerce
!    152 Recovery       ofDefaulted         ¡            Liability                  E      368 Asbestos Personal                                                     Cl 840 Tradêmark                         E    +oo   Deportation
           Stud€nt Loâns                    E      340 Marine                                  Injury Product                                                                                                 E    +zo   Racketeer Infl uenced atrd
           (Excludes Veterms)               E      345 Mârine Product                     Liability                                        T,Ä   RI¡R                     Sfìa-I/tL   SEI-IIRfTV                         Corupt Organizations
[    153   Recovery of                                   Liability                   PERSONAL PROPERTY                        710                                    U 861       HIA (1395fÐ                       480 Consumer Credit
           Veteran's Benefits               E      350 Motor Vehicle                E 370 other Fraud                                Act                             tr 862      Black Lung (923)                  490 Cable/Sat TV
E    160   Stockholders' Suits              E      355 Motor Vehicle                E      371 Truth in Lending                     [ábor,4\4anagement               tr 863      DIV/c/Dlww (40s(g))          E    850 Securities/Commodities/
E    190   Orhor Contract                              Product Liability            E      380 other Personal                        Relations                       tr 864      SSID TitIC XVI                        Exchange
El   195   Contract Product Liability       ú      360 other Personal                          Property Damage                740 Railway Labor Act                  tr 865      Rst (405(g))                 fl   810 Other Statutory Actions
E    196   Franchise                                    lnjury                      E      385 Property Damago                  I Family and Medical                                                          E    891 Agricultural Acts
                                            fl     362 Pemonal Irrjury -                       Product Liability                  Leâve Act                                                                   !    893 Environmental Matters
                                                       Medical Malomctice                                                 E   790 Other Labor Litigation                                                      E    895 Froodom oflnformation
                                                     (--IVI¡, RII:HTS                   PRISONER PETITIONS                E   ?9   I Employeo Retiro¡nent                 Í.EDERALTÄX SUITS                              Act
     2   l0 t¿nd Condernnation              E      440 Other Civil Rights           E      510 Motions to Vacate                    lncomo Socurity Act              Ll   870 Taxes (U.S. P¡aintif            E    896 Arbitration
E    220   Foreclosure                      f'l    441 votinu                                  Sentence                                                                        or Defendant)                  E    899 Administrative Procedure
E    230   Rent Lease & Ejectment           E      442 Employment                          Hsbeâs CorpN:                                                             D    8? I IRS-Third Parry                         AclReview or Appeal of
E    240   Torts to Land                    E      443 Housing/                     [      530 General                                                                         26 USC 7609                               Agency Decision
E    245   Tort Product Liability                      Accommodations               [      535 Death Penalty                                                                                                  E    950 Constitutionality      of
E    290   All   Orher Reâl Property        E      445 A¡ner. w/Disabilities        !      540 Mandarnus       & Other                                                                                                   State Statutes
                                                       Employment                   E      sso Civit Rights                   462 Nâturalization
                                            [      446 Arner. w/Disabilities        E      555 Prison condition           !   463 Habeæ Coçus -
                                                       Other                        E      560 civil Detainee -                     Alien Detainee
                                            E      448 Education                              Conditions of                         (Prisoner Petition)
                                                                                              Confin€ment                 E   4ó5 Other Immigration
                                                                                                                                    Actions

V. ORIGIN ()locc an "X" in Onc Rox Only)
                                                                                                                                                                Transfened from
Iloriginal     E2Removedfrom [                                         3   Rernandedfrom                         tr+     Reinstated        or ¡             5
                                                                                                                                                                Another District
                                                                                                                                                                                        -
                                                                                                                                                                                        LJ     -
                                                                                                                                                                                               o   Multidistrict
     Proceeding State Court                                                Appellate Court                               Reopened                                                                  Litigation

VI.       CAUSE OF ACTION                         (Enter U.S. Civil Statute under which you are                                Previous Bankruptcy Matters (For nature of suit 422                                  and 423, enter the case
filing and write        a briefstatement ofcause,)                                                                                 andjudge for any associated bankruptcy matter previously adjudicated by ajudge of
                                                                                                                          Court, Use a separate attachment                if   necessary,)
28 IJSC Sections I               1332    t44l
VIII.        REQUESTED IN                                   D cr¡gcr    rF THrs rs A cr,Ass ACTIoN                                    DEMAND            $                          CHECK YES only if demanded in complaint:
            COMPLAINT:                                            UNDER RULE 23, F.R,Cv.P.
                                                                                                                                      Jurisdictional                             JURY DEMAND:                                  Yes                 No

rx.       RELATED CASE(S)
           IF ANY                                                                          JUDGE                                                                 DOCKET NUMBER

X.ThisCâSê(checkonebox)                  fll Isnotarefilingofapreviouslydismissedaction n isarefilingofcasenumber-                                                                    previouslydismissedbyJudge
DA]E        0210612019                                                                     SIGNATURE OF ATTORNEY OF RECORD /s/ James A. Garfield
